Title: From George Washington to Joseph Reed, 29 March 1779
From: Washington, George
To: Reed, Joseph


Dear Sir,
Middle brook Mar. 29th 1779.
Since mine of yesterday, I have received the inclosed extract of a Letter from General Maxwell at Elizabeth Town; which I send lest the suggestion contained in my letter should have made a deeper impression than I intended; which was no more than to hint at the advantages which might result from a systematical plan of assembling the Militia at certain points, on any sudden exigency & with more expedition & less expence than it could be effected in the ordinary course of proceeding—Such a measure would, I am certain, be eligable in one point of view, but how far it can be planned without giving an alarm to our friends, and setting the numerous tribe of speculators & stock jobbers to work, you can judge better of than I. I am with great esteem and regard Dr Sir Yr Most Obedt Servt
Go: Washington
